
	
		I
		111th CONGRESS
		1st Session
		H. R. 1637
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2009
			Mr. Ellison (for
			 himself, Mr. Gutierrez,
			 Mr. Al Green of Texas,
			 Mr. Clay, and
			 Mr. Cleaver) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the Truth in Lending Act to prohibit universal
		  defaults on credit card accounts, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Universal Default Prohibition Act of
			 2009.
		2.Prohibit
			 universal defaults on credit card accountsSection 127 of the Truth in Lending Act (15
			 U.S.C. 1637) is amended by adding at the end the following new
			 subsection:
			
				(i)Universal
				defaults prohibited
					(1)In
				generalNo creditor may use
				any adverse information concerning any consumer, including any information in
				any consumer report (as defined in section 603) or any change in the credit
				score of the consumer, as the basis for increasing any annual percentage rate
				of interest applicable to a credit card account of the consumer under an open
				end consumer credit plan, or to remove or increase any introductory annual
				percentage rate of interest applicable to such account, for reasons other than
				actions or omissions of the consumer that are directly related to such
				account.
					(2)Notice to
				consumerThe limitation under
				paragraph (1) on the use of adverse information by a credit card issuer shall
				be clearly and conspicuously described to the consumer by the credit card
				issuer in any disclosure or statement required under subsection (a) or
				(b).
					.
		
